DETAILED ACTION
1.	This application is in condition for allowance except for the following formal matters: 
For claim 1, for the purpose of clarity, please change “a rigid frame” in line 11 to “a rigid attachment structure”
For claim 1, for the purpose of clarity, please change “the rigid frame” in line 12 to “the rigid attachment structure”
For claim 1, for the purpose of clarity, please change “the rigid frame” in line 12 to “the rigid attachment structure”
For claim 1, for the purpose of clarity, please change “the rigid frame” in line 14 to “the rigid attachment structure”
For claim 1, for the purpose of clarity, please change “the rigid frame” in line 16 to “the rigid attachment structure”
For claim 3, for the purpose of clarity, please change “substantially aligned” in line 2 to “aligned”
For claim 4, for the purpose of clarity, please change “the rigid frame” in line 1 to “the rigid attachment structure”
For claim 6, for the purpose of clarity, please change “an outer perimeter of inner ear tip body” in lines 1-2 to “an outer perimeter of the inner ear tip body”
For claim 8, for the purpose of clarity, please change “the rigid frame” in line 2 to “the rigid attachment structure”
For claim 9, for the purpose of clarity, please change “propogate” in line 2 to “propagate”
For claim 11, for the purpose of clarity, please change “the rigid frame” in lines 1-2 to “the rigid attachment structure”
For claim 12, for the purpose of clarity, please change “rigid frame” in line 2 to “the rigid attachment structure”
For claim 13, for the purpose of clarity, please change “a rigid frame” in line 11 to “the rigid attachment structure”
For claim 13, for the purpose of clarity, please change “the rigid frame” in line 12 to “the rigid attachment structure”
For claim 13, for the purpose of clarity, please change “the rigid frame” in lines 12-13 to “the rigid attachment structure”
For claim 13, for the purpose of clarity, please change “the rigid frame” in line 14 to “the rigid attachment structure”
For claim 13, for the purpose of clarity, please change “the rigid frame” in line 17 to “the rigid attachment structure”
For claim 13, for the purpose of clarity, please change “the rigid frame” in line 21 to “the rigid attachment structure”
For claim 13, for the purpose of clarity, please change “the rigid frame” in line 23 to “the rigid attachment structure”
For claim 14, for the purpose of clarity, please change “the rigid frame” in line 1 to “the rigid attachment structure”
For claim 16, for the purpose of clarity, please change “an outer perimeter of inner ear tip body” in lines 1-2 to “an outer perimeter of the inner ear tip body”

For claim 17, for the purpose of clarity, please change “a rigid frame” in line 16 to “the rigid attachment structure”
For claim 17, for the purpose of clarity, please change “the rigid frame” in line 17 to “the rigid attachment structure”
For claim 17, for the purpose of clarity, please change “the rigid frame” in line 18 to “the rigid attachment structure”
For claim 17, for the purpose of clarity, please change “the rigid frame” in line 19 to “the rigid attachment structure”
For claim 17, for the purpose of clarity, please change “the rigid frame” in line 22 to “the rigid attachment structure”
For claim 17, for the purpose of clarity, please change “the rigid frame” in line 28 to “the rigid attachment structure”
For claim 17, for the purpose of clarity, please change “the rigid frame” in line 31 to “the rigid attachment structure”
For claim 18, for the purpose of clarity, please change “the rigid frame” in line 1 to “the rigid attachment structure”
For claim 19, for the purpose of clarity, please change “an outer perimeter of inner ear tip body” in lines 1-2 to “an outer perimeter of the inner ear tip body”
For claim 20, for the purpose of clarity, please change “rigid frame” in line 2 to “the rigid attachment structure”
Conclusion
2.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653